DETAILED ACTION
It is noted that claims 31, 38 & 46 use improper Markush language.  Elements within a Markush group are required to possess some structural similarity (e.g., be classified within the same class, versus the structurally different molecules: nucleic acids, carbohydrates, lipids and peptides).   See M.P.E.P. 2173.05(h).  Appropriate correction is required.  The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121.
Group I, claim(s) 31-37 & 39-44, drawn to methods for inhibiting, reducing or slowing inflammation or atherosclerosis comprising administering a therapeutically effective amount of an antibody that inhibits or reduce the biological activity of netrin-1 or semaphorin3E axonal guidance proteins, classified in CPC class/subclass A61K 39/395.
Group II, claim(s) 31-34, 38-43 & 45, drawn to methods for inhibiting, reducing or slowing inflammation or atherosclerosis comprising administering a therapeutically effective amount of a growth regulator or peptide thereof that inhibits or reduce the biological activity of netrin-1 or semaphorin3E axonal guidance proteins, classified in CPC class/subclass A61K 38/02 & A61K 38/17.
Group III, claim(s) 31, 38, 39 & 45, drawn to methods for inhibiting, reducing or slowing inflammation or atherosclerosis comprising administering a therapeutically effective amount of a nucleic acid or interfering RNA that inhibits or reduce the biological activity of netrin-1 or semaphorin3E axonal guidance proteins, classified in CPC class/subclass A61K 31/7088. 
IV, claim(s) 31 & 39, drawn to methods for inhibiting, reducing or slowing inflammation or atherosclerosis comprising administering a therapeutically effective amount of a carbohydrate that inhibits or reduce the biological activity of netrin-1 or semaphorin3E axonal guidance proteins, classified in CPC class/subclass A61K 31/715.
Group V, claim(s) 31 & 39, drawn to methods for inhibiting, reducing or slowing inflammation or atherosclerosis comprising administering a therapeutically effective amount of a lipid that inhibits or reduce the biological activity of netrin-1 or semaphorin3E axonal guidance proteins, classified in CPC class/subclass A61K 31/20.
Group VI, claim(s) 46-49, drawn to methods for inhibiting insulin resistance comprising administering a therapeutically effective amount of an antibody that inhibits or reduce the biological activity of netrin-1 or semaphorin3E axonal guidance proteins, classified in CPC class/subclass A61K 39/395
Group VII, claim(s) 46-48 & 50, drawn to methods for inhibiting insulin resistance comprising administering a therapeutically effective amount of a growth regulator or  peptide thereof that inhibits or reduce the biological activity of netrin-1 or semaphorin3E axonal guidance proteins, classified in CPC class/subclass A61K 38/02 and A61K 38/17.
Group VIII, claim(s) 46 & 50, drawn to methods for inhibiting insulin resistance comprising administering a therapeutically effective amount of a nucleic acid or interfering RNA that inhibits or reduce the biological activity of netrin-1 or semaphorin3E axonal guidance proteins, classified in CPC class/subclass A61K 38/7088.
Group IX, claim(s) 46, drawn to methods for inhibiting insulin resistance comprising administering a therapeutically effective amount of a carbohydrate that .
Group X, claim(s) 46, drawn to methods for inhibiting insulin resistance comprising administering a therapeutically effective amount of a lipid that inhibits or reduce the biological activity of netrin-1 or semaphorin3E axonal guidance proteins, classified in CPC class/subclass A61K 31/20.

The inventions are distinct, each from the other because of the following reasons:
Although there are no provisions under the section for "Relation of Inventions" in MPEP 806.05 for inventive groups that are directed to different methods, restriction is deemed proper because these methods appear to constitute patently distinct inventions for the following reason:
Groups I-X are drawn to distinct methods which differ in the method steps, starting materials, and their goals.  For example, the methods to treat inflammation or atherosclerosis (i.e., Groups I-V) and treating diabetes (i.e., Groups VI-X) involve treating different and distinct populations of patients.  Each of these methods further involve using structurally different and distinct classes of compounds that include use of either antibodies, peptides, nucleic acids, carbohydrates or lipids, and in which distinct administration protocols are thus required.  These inventions, therefore, are patentably distinct, since one is not required for the other.
Because these inventions are distinct for the reasons given above, they have acquired a separate status in the art as shown by their different classification, and the non-coextensiveness of the search and examination for each group would constitute an undue burden on the examiner to search and consider all the separable groups with their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday, from 9:00 AM to 5:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        August 12, 2021